Citation Nr: 1439014	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  06-32 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1953 to February 1955.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim for a TDIU, as well as a separate claim for a higher rating for his bilateral hearing loss, the Veteran testified at a hearing at the RO in July 2008 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing has been associated with the claims file, so is of record.  Subsequently, in September 2008, the Board remanded the claims for further development and consideration.

In an April 2009 decision, the Board denied the claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC/Court).

In a November 2010 memorandum decision, the Court determined the Veteran had abandoned his appeal for a higher rating for his bilateral hearing loss, therefore, that claim was no longer being disputed.  However, the Court vacated the Board's denial of a TDIU and remanded this claim back to the Board for still further development and readjudication.

In May 2011 the Board, in turn, remanded this claim to the RO via the Appeals Management Center (AMC), and the additional development directed since has been completed.  So this claim is now ripe for the Board's further appellate review.

The Board advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's service-connected disability is bilateral hearing loss, which previously was rated as 40-percent disabling as of August 2000, but since as 50-percent disabling as of June 2005, and even higher as 70-percent disabling effectively since January 2013.

2.  Certainly with the benefit of the additional evidence obtained since return of this case from the Court, it is at minimum just as likely as not he is unable to obtain or maintain substantially gainful employment because of this service-connected disability.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria are met for a TDIU on an extra-schedular basis prior to January 4, 2013, and on a regular schedular basis since.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and implemented in part at 38 C.F.R. § 3.159 (2013), enhanced VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.

The Board need not discuss whether there has been VCAA compliance; however, because this claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2013) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


The Veteran contends that he is entitled to a TDIU since his service-connected bilateral hearing loss renders him unemployable.  A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability, provided that, if there is just one disability, it is rated as at least 60-percent disabling, and, if more than one disability, at least one is rated as at least 40-percent disabling and there is sufficient additional disability to bring the combined rating up to at least 70 percent.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16(a).  But even if the ratings for a Veteran's service-connected disabilities fail to meet these criteria under 38 C.F.R. § 4.16(a), his disabilities may be considered under subjective criteria.  And if he is indeed unemployable by reason of his disabilities, a TDIU may be assigned on an alternative extra-schedular basis on the grounds of a showing of unemployability, alone.  38 C.F.R. § 4.16(b).  So even if he does not meet the threshold minimum percentage standards set forth in § 4.16(a), extra-schedular consideration is to be given under § 4.16(b).

In making this determination of employability, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or impairment caused by any disabilities that are not service connected.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19.  See also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

The Board, itself, however, cannot assign an extra-schedular TDIU in the first instance pursuant to 38 C.F.R. § 4.16(b), although it must specifically adjudicate whether to refer a case to the Director of Compensation and Pension (C&P) Service for an extra-schedular evaluation when the issue is either raised by the claimant or reasonably raised by the evidence of record.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular TDIU is not warranted does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  In fact, the Court held that although the Board is precluded from initially assigning an extra-schedular rating, there is no restriction on the Board's ability to review the adjudication of an extra-schedular rating once the Director of C&P determines that an extra-schedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); see also Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996) (stating that once Board properly refers an extra-schedular rating issue to Director of C&P for review, appellant may "continue[] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a).

Prior to January 4, 2013, the Veteran's disability rating was, at most, 50 percent.  His sole service-connected disability was bilateral hearing loss (40-percent disabling since August 24, 2000, and 50-percent disabling since June 27, 2005).  Therefore, prior to January 4, 2013, his disability rating did not satisfy the threshold minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU on a schedular basis.  Accordingly, pursuant to the Board's remand directive, this claim was referred to the Director of the C&P Service to determine whether a TDIU was warranted on an extra-schedular basis under the alternative provisions of § 4.16(b).

In April 2014, the Director of the C&P Service reviewed the Veteran's claims file but determined a TDIU was not warranted on this special extra-schedular basis.  The Director found that the Veteran's service-connected bilateral hearing loss did not preclude him from gainful employment, citing the results of the most recent January 2013 VA compensation examination.  The Director determined that, since there was no overall finding of unemployability due to the bilateral hearing loss, extra-schedular entitlement to a TDIU was not warranted.

The Court has recognized that "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) . . . and for purposes of a TDIU claim under 38 C.F.R. § 4.16 ."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  The former requires marked interference with employment; whereas the latter requires evidence of unemployability.  Id.; see also Thun v. Peake, 22 Vet. App. 111 (2008)  ("[E]xtraschedular consideration [under § 3.321] may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the Veteran is totally unemployable.")

But by the same token, it is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U. S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold. Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop. Id. 

In determining entitlement to a TDIU, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to cause unemployability, without regard to advancing age or disabilities for which service connection has not been established. See 38 C.F.R. §§ 3.341(a) , 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  VAOPGCPREC 75-91.  Thus, the criteria include a subjective (not just objective) standard.  See id.  VA's General Counsel further observed that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  Id.

Importantly, requiring a Veteran to prove 100 percent or total unemployability is different from requiring proof that he cannot obtain or maintain "substantially gainful employment."  The use of the word "substantially" suggests intent to impart flexibility into a determination of overall employability, whereas a requirement that he prove 100-percent unemployability leaves no flexibility.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Moreover, in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Court held that the Board may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See also Beaty v. Brown, 6 Vet. App. 532, 537 (1994); Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

Here, a review of the evidence of record reflects that the Veteran worked for many years as a self-employed tax preparer, and that he retired in January 2006 because of his bilateral hearing loss, especially inability to hear and communicate with his clients, which had led to errors in his work.  His employment information reflects that he had held this position from January 1980 to January 2006, so for some 26 years.  He later reported a start date of 1968 and stated he had always been self-employed as a tax preparer.  He also indicated he was a college graduate, and his representative explained there is no work experience other than in accounting (referring to the tax preparation).

In January 2013 the Veteran had a VA compensation examination, at the conclusion of which the examiner opined that the Veteran's hearing loss does not preclude gainful experience, but that it would certainly limit it under the best of circumstances.


Ultimately, a TDIU is an adjudicative determination, not primarily a medical one, though medical evidence is to be considered (as is lay evidence) and weighed in the TDIU adjudication.   See Geib v. Shinseki, 733 F.3d 1350, 1354 (2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner"); see also Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (stating that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Here, then, in light of the Veteran's statements that he was unable to hear and communicate effectively with his clients when working for many years as a 
self-employed tax preparer, and that his only work experience has been in this field of endeavor, the Board finds that the nature and severity of his disability preclude him from engaging in the type of work for which he is qualified by reason of past education, work experience, and training.  Thus, with application of the benefit-of-the-doubt doctrine, the Board finds that the criteria for a TDIU are met on an extra-schedular basis prior to January 4, 2013.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.16(b).

Since January 4, 2013, the Veteran has had an even higher 70 percent disability rating for his bilateral hearing loss.  Therefore, since that date his disability meets the schedular rating requirements of 38 C.F.R. § 4.16(a).  And based on the evidence discussed above, in particular the January 2013 VA examiner's opinion that the Veteran's bilateral hearing loss would limit his gainful employment under even the best of circumstances, the Board finds that his bilateral hearing loss in effect renders him unable to obtain or maintain substantially gainful employment even if he elected to try and re-enter the workforce.  Therefore ,with resolution of all reasonable doubt in his favor, a TDIU on a schedular basis has been warranted since January 4, 2013.



ORDER

The claim of entitlement to a TDIU granted on an extra-schedular basis prior to January 4, 2013, and on a regular schedular basis since, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


